DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Examiner suggests amending line 26 of claim 1 to read “an effective period”.
Examiner suggests amending line 25 of claim 14 to read “an effective period”.
Examiner suggests amending line 26 of claim 15 to read “an effective period”.
Appropriate correction is required.

Specification
The amendment to the title has been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Pub. No. US 2015/0163377) in view of COOLEY et al. (Pub. No. US 2009/0228978) and Hyland et al. (Pub. No. US 2014/03010792).

Claim 1:
An information processing system including a plurality of information processing devices each of which is accessible using first authentication information that is given to each of users, that varies among the users, and that is common to the plurality of information processing devices, access to a specific service from an accessed information processing device among the plurality of information processing devices being permitted using second authentication information that is given for the specific service to each of the users and that varies among the users, the information processing system comprising [pars. 0027, 0051, 0062, 0071 – A number of users, credentials, clients, servers, and applications/services]
a display controller that, in a case where first access permission information that corresponds to the first authentication information used to access the accessed information processing device and that is for permitting access to the specific service is not stored in a storage unit, performs control to display an input screen for inputting the second authentication information for accessing the specific service [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0077 – The user is prompted to login if credentials associated with the user key are not located in the data store for the application. (“In response to determining that the information pair (i.e., the username and domain information obtained in step S503) does not match a key stored in the data store (No in step S604), the process advances to step S605” … “For example, in response to the application 406 not finding a match for the information pair, the application 406 may initiate a login process for the user to manually login to the application 406. The application 406 may prepare and cause to be displayed information indicating to the user that the user should provide one or more credentials to login to the application 406, for example”)]; and 
a storage controller that, in a case where the first access permission information is stored in the storage unit and in a case where authentication information input from the input screen matches the second authentication information that is predetermined, permits access to the specific service and performs control to cause the storage unit to store new first access permission information for the specific service in association with the first authentication information used to [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0080 – When the stored credentials retrieved from the datastore fail authentication, the user is prompted to re-enter the credentials (“In step S608, the application 406 executes operations in response to the authentication failure. For example, the application 406 may prepare and cause to be displayed information indicating to the user that authentication has failed or that the user is denied access to one or more resources of the application 406. The displayed information may include a request that the user provide one or more credentials, for example.”).].
However, Ge et al. do not specifically disclose:
the storage controller performs control to cause the storage unit to store new first access permission information for the specific service in association with the first authentication information used to access the accessed information processing device [Ge et al. disclose prompting the user for credentials when authentication fails but do not specifically disclose storing the updated credentials. Examiner believes that the updated credentials would be stored, as the invention of Ge et al. is directed towards simplifying the sign in process, however, in the interest of compact prosecution, a further reference is being provided].
In the same field of endeavor, COOLEY et al. disclose:
the storage controller performs control to cause the storage unit to store new first access permission information for the specific service in association with [par. 0019 – Updated credentials are stored (“If a login attempt using previously saved credentials 103 fails, the login credentials manager  determines that the credentials 103 have been updated subsequent to the time they were saved, and thus the updated credentials 103 need to be entered and stored”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ge et al. to include updating stored credentials when authentication fails, as taught by COOLEY et al., in order to allow the user to continue to benefit from the convenience of single sign on when saved credentials are no longer valid.

Ge et al. and COOLEY et al. disclose all the limitations above but do not specifically disclose:
wherein when the first access permission information is stored in the storage unit and the authentication information input from the input screen matches the second authentication information that is predetermined, the information processing system issues the new first access permission information and second access permission information, wherein an effective period of the second access permission information is shorter than and effective period of the first access permission information,
wherein the second access permission information is obtained by using the first access permission information when the second access permission information is expired.
In the same field of endeavor, Hyland et al. disclose:
wherein when the first access permission information is stored in the storage unit and the authentication information input from the input screen matches the second authentication information that is predetermined, the information processing system issues the new first access permission information and second access permission information, wherein an effective period of the second access permission information is shorter than and effective period of the first access permission information [pars. 0038, 0041, 0063, 0065, 0067-0068 – A user may be authenticated via supplied credentials which are used to generate an access token and a refresh token. An access token may be short lived, and when it expires, a new access token may be requested via the refresh token. (“For example, the user at 200 submits his or her username and password in placing the request.” … “At 536, the authorization code is transmitted automatically from the mobile device 408 to the token engine 426 at the third-party service provider system 404 as part of a request to exchange the authorization code for an access token.” … “In the preferred embodiment, the access token is in a form in accordance with a mobile SSO protocol, such as the OAuth2 protocol.” … “An access token may be set to be short lived (e.g., 15 minutes).” … “Refresh tokens may also have a timeout setting but may be much longer than access tokens *e.g., hours or days).”… “In an embodiment, the user can request to refresh their access token as many times as they like until their refresh token has expired.”)],
wherein the second access permission information is obtained by using the first access permission information when the second access permission information is expired (par. 0067 – (“Once an access token has expired, the user can request a new one using a refresh token”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ge et al. and COOLEY et al. to include OAuth2, as taught by Hyland et al., as it allows applications to access each other’s data without revealing the user’s credentials.

Claim 2 (as applied to claim 1 above):
Ge et al. disclose:
wherein the storage controller permits access to the specific service in a case where the first access permission information that has been obtained is correct [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0081 – The user is granted access when the stored credential is successfully authenticated. (“Based on the authentication success response, the application 406 determines the credentials are valid (Yes in step S607), and the process continues to step S609. In step S609, the application 406 grants access to the application 406”)].

Claim 3 (as applied to claim 1 above):
Hyland et al. disclose:
wherein the storage controller permits access to the specific service in a case where the second access permission information obtained from the first access permission information is correct [pars. 0038, 0041, 0063, 0065, 0067-0068 – An access token obtained from a refresh token may be used to grant access. (“For example, the user at 200 submits his or her username and password in placing the request.” … “At 536, the authorization code is transmitted automatically from the mobile device 408 to the token engine 426 at the third-party service provider system 404 as part of a request to exchange the authorization code for an access token.” … “In the preferred embodiment, the access token is in a form in accordance with a mobile SSO protocol, such as the OAuth2 protocol.” … “An access token may be set to be short lived (e.g., 15 minutes).” … “Refresh tokens may also have a timeout setting but may be much longer than access tokens *e.g., hours or days).”… “In an embodiment, the user can request to refresh their access token as many times as they like until their refresh token has expired.”)].

Claim 4 (as applied to claim 1 above):
Ge et al. disclose:
wherein the information processing system permits access to the storage unit using third authentication information that is given for the specific service to a user belonging to a specific organization [figs. 5-6; pars. 0051, 0057-0058, 0065-0081, particular attention to fig. 6, pars. 0051, 0057, 0077 – The user is prompted to login if credentials associated with the user key are not located in the data store for the application. (“In response to determining that the information pair (i.e., the username and domain information obtained in step S503) does not match a key stored in the data store (No in step S604), the process advances to step S605” … “For example, in response to the application 406 not finding a match for the information pair, the application 406 may initiate a login process for the user to manually login to the application 406. The application 406 may prepare and cause to be displayed information indicating to the user that the user should provide one or more credentials to login to the application 406, for example”). The user may belong to a company (“For example, the login application might use a smart card login method to long in a user to a company’s own WINDOWS domain system”) and there are a number of applications (“A listing of application and/or systems configured to receive the log-in event notifications may be stored at the device login application 405 and/or the authentication service 402.”)].

Claim 5 (as applied to claim 4 above):
Ge et al. disclose:
wherein the information processing system permits access to the storage unit in a case where third access permission information having an effective period and obtained from the third authentication information is correct [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0079 – When a match is found for the key pair, the datastore is accessed to retrieve the credentials for the application (“In step S606, the application 406 retrieves from the data store the credentials associated with the username and domain information”). Having an effective period is being interpreted as credentials are effective as long as they remain stored in the data store and successfully authenticate.].

Claim 9 (as applied to claim 1 above):
Ge et al. disclose:
wherein the storage controller performs control to cause the storage unit to store the first access permission information as a value corresponding to a character string generated from the first authentication information [fig. 5; par. 0071 – The credentials may be stored as plain text or encrypted prior to storing in the database (“In step S506, the application 406 associates the username and domain information obtained in step S502 with the credentials received in step S503 in a data store” … “In addition to storing the key and credentials in the database, the application 406 may also encrypt the information in the database, including the key and the credentials.”)].

Claim 10 (as applied to claim 9 above):
Ge et al. disclose:
wherein the character string is any one of a first character string included in the first authentication information, a hash value of the first character string, a second character string included in the first authentication information and different from the first character string, a hash value of the second character string, a third character string obtained by combining the first character string and the second character string, and a hash value of the third character string [fig. 5; par. 0071 – The credentials may be stored as plain text or encrypted prior to storing in the database (“In step S506, the application 406 associates the username and domain information obtained in step S502 with the credentials received in step S503 in a data store” … “In addition to storing the key and credentials in the database, the application 406 may also encrypt the information in the database, including the key and the credentials.”)].

Claim 14:
A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing in an information processing system including a plurality of information processing devices each of which is accessible using first authentication information that is given to each of users, that varies among the users, and that is common to the plurality of information processing devices, access to a specific service from an accessed information processing device among the plurality of information processing devices being permitted using second authentication information that is given for the specific service to each of the users and that varies among the [pars. 0027, 0051, 0062, 0071 – A number of users, credentials, clients, servers, and applications/services]: 
in a case where first access permission information that corresponds to the first authentication information used to access the accessed information processing device and that is for permitting access to the specific service is not stored in a storage unit, performing control to display an input screen for inputting the second authentication information for accessing the specific service [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0077 – The user is prompted to login if credentials associated with the user key are not located in the data store for the application. (“In response to determining that the information pair (i.e., the username and domain information obtained in step S503) does not match a key stored in the data store (No in step S604), the process advances to step S605” … “For example, in response to the application 406 not finding a match for the information pair, the application 406 may initiate a login process for the user to manually login to the application 406. The application 406 may prepare and cause to be displayed information indicating to the user that the user should provide one or more credentials to login to the application 406, for example”)]; and
in a case where the first access permission information is stored in the storage unit and in a case where authentication information input from the input screen matches the second authentication information that is predetermined, permitting access to the specific service [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0080 – When the stored credentials retrieved from the datastore fail authentication, the user is prompted to re-enter the credentials (“In step S608, the application 406 executes operations in response to the authentication failure. For example, the application 406 may prepare and cause to be displayed information indicating to the user that authentication has failed or that the user is denied access to one or more resources of the application 406. The displayed information may include a request that the user provide one or more credentials, for example.”).].
However, Ge et al. do not specifically disclose:
performing control to cause the storage unit to store new first access permission information for the specific service in association with the first authentication information used to access the accessed information processing device [Ge et al. disclose prompting the user for credentials when authentication fails but do not specifically disclose storing the updated credentials. Examiner believes that the updated credentials would be stored, as the invention of Ge et al. is directed towards simplifying the sign in process, however, in the interest of compact prosecution, a further reference is being provided].
In the same field of endeavor, COOLEY et al. disclose:
performing control to cause the storage unit to store new first access permission information for the specific service in association with the first authentication information used to access the accessed information processing device [par. 0019 – Updated credentials are stored (“If a login attempt using previously saved credentials 103 fails, the login credentials manager  determines that the credentials 103 have been updated subsequent to the time they were saved, and thus the updated credentials 103 need to be entered and stored”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ge et al. to include updating stored credentials when authentication fails, as taught by COOLEY et al., in order to allow the user to continue to benefit from the convenience of single sign on when saved credentials are no longer valid.

Ge et al. and COOLEY et al. disclose all the limitations above but do not specifically disclose:
wherein when the first access permission information is stored in the storage unit and the authentication information input from the input screen matches the second authentication information that is predetermined, the information processing system issues the new first access permission information and second access permission information, wherein an effective period of the second access permission information is shorter than and effective period of the first access permission information,
wherein the second access permission information is obtained by using the first access permission information when the second access permission information is expired.
In the same field of endeavor, Hyland et al. disclose:
wherein when the first access permission information is stored in the storage unit and the authentication information input from the input screen matches the second authentication information that is predetermined, the information processing system issues the new first access permission information and second access permission information, wherein an effective period of the second access permission information is shorter than and effective period of the first access permission information [pars. 0038, 0041, 0063, 0065, 0067-0068 – A user may be authenticated via supplied credentials which are used to generate an access token and a refresh token. An access token may be short lived, and when it expires, a new access token may be requested via the refresh token. (“For example, the user at 200 submits his or her username and password in placing the request.” … “At 536, the authorization code is transmitted automatically from the mobile device 408 to the token engine 426 at the third-party service provider system 404 as part of a request to exchange the authorization code for an access token.” … “In the preferred embodiment, the access token is in a form in accordance with a mobile SSO protocol, such as the OAuth2 protocol.” … “An access token may be set to be short lived (e.g., 15 minutes).” … “Refresh tokens may also have a timeout setting but may be much longer than access tokens *e.g., hours or days).”… “In an embodiment, the user can request to refresh their access token as many times as they like until their refresh token has expired.”)]
wherein the second access permission information is obtained by using the first access permission information when the second access permission information is expired (par. 0067 – (“Once an access token has expired, the user can request a new one using a refresh token”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ge et al. and COOLEY et al. to include OAuth2, as taught by Hyland et al., as it allows applications to access each other’s data without revealing the user’s credentials.

Claim 15:
Ge et al. disclose an information processing system including a plurality of information processing devices each of which is accessible using first authentication information that is given to each of users, that varies among the users, and that is common to the plurality of information processing devices, access to a specific service from an accessed information processing device among the plurality of information processing devices being permitted using second authentication information that is given for the specific service to each of the users and that varies among the users, the information processing system comprising [pars. 0027, 0051, 0062, 0071 – A number of users, credentials, clients, servers, and applications/services]: 
display control means for, in a case where first access permission information that corresponds to the first authentication information used to access the accessed information processing device and that is for permitting access to the specific service is not stored in storage means, performing control to display an [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0077 – The user is prompted to login if credentials associated with the user key are not located in the data store for the application. (“In response to determining that the information pair (i.e., the username and domain information obtained in step S503) does not match a key stored in the data store (No in step S604), the process advances to step S605” … “For example, in response to the application 406 not finding a match for the information pair, the application 406 may initiate a login process for the user to manually login to the application 406. The application 406 may prepare and cause to be displayed information indicating to the user that the user should provide one or more credentials to login to the application 406, for example”)]; and 
storage control means for, in a case where the first access permission information is stored in the storage means and in a case where authentication information input from the input screen matches the second authentication information that is predetermined, permitting access to the specific service [figs. 5-6; pars. 0065-0081, particular attention to fig. 6, par. 0080 – When the stored credentials retrieved from the datastore fail authentication, the user is prompted to re-enter the credentials (“In step S608, the application 406 executes operations in response to the authentication failure. For example, the application 406 may prepare and cause to be displayed information indicating to the user that authentication has failed or that the user is denied access to one or more resources of the application 406. The displayed information may include a request that the user provide one or more credentials, for example.”).]
However, Ge et al. do not specifically disclose:
the storage control means for performing control to cause the storage means to store new first access permission information for the specific service in association with the first authentication information used to access the accessed information processing device [Ge et al. disclose prompting the user for credentials when authentication fails but do not specifically disclose storing the updated credentials. Examiner believes that the updated credentials would be stored, as the invention of Ge et al. is directed towards simplifying the sign in process, however, in the interest of compact prosecution, a further reference is being provided].
In the same field of endeavor, COOLEY et al. disclose:
the storage control means for performing control to cause the storage means to store new first access permission information for the specific service in association with the first authentication information used to access the accessed information processing device [par. 0019 – Updated credentials are stored (“If a login attempt using previously saved credentials 103 fails, the login credentials manager  determines that the credentials 103 have been updated subsequent to the time they were saved, and thus the updated credentials 103 need to be entered and stored”).].


Ge et al. and COOLEY et al. disclose all the limitations above but do not specifically disclose:
wherein when the first access permission information is stored in the storage unit and the authentication information input from the input screen matches the second authentication information that is predetermined, the information processing system issues the new first access permission information and second access permission information, wherein an effective period of the second access permission information is shorter than and effective period of the first access permission information,
wherein the second access permission information is obtained by using the first access permission information when the second access permission information is expired.
In the same field of endeavor, Hyland et al. disclose:
wherein when the first access permission information is stored in the storage unit and the authentication information input from the input screen matches the second authentication information that is predetermined, the information processing system issues the new first access permission information and [pars. 0038, 0041, 0063, 0065, 0067-0068 – A user may be authenticated via supplied credentials which are used to generate an access token and a refresh token. An access token may be short lived, and when it expires, a new access token may be requested via the refresh token. (“For example, the user at 200 submits his or her username and password in placing the request.” … “At 536, the authorization code is transmitted automatically from the mobile device 408 to the token engine 426 at the third-party service provider system 404 as part of a request to exchange the authorization code for an access token.” … “In the preferred embodiment, the access token is in a form in accordance with a mobile SSO protocol, such as the OAuth2 protocol.” … “An access token may be set to be short lived (e.g., 15 minutes).” … “Refresh tokens may also have a timeout setting but may be much longer than access tokens *e.g., hours or days).”… “In an embodiment, the user can request to refresh their access token as many times as they like until their refresh token has expired.”)],
wherein the second access permission information is obtained by using the first access permission information when the second access permission information is expired (par. 0067 – (“Once an access token has expired, the user can request a new one using a refresh token”)).
.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Pub. No. US 2015/0163377) in view of COOLEY et al. (Pub. No. US 2009/0228978) and Hyland et al. (Pub. No. US 2014/03010792) as applied to claim 1 above, and further in view of Kawano et al. (Pub. No. US 2008/0022099).

Claim 6 (as applied to claim 1 above):
Ge et al. disclose:
wherein the information processing system includes, as the storage unit, a plurality of storage devices including a first storage device disposed outside the plurality of information processing devices [fig. 10; par. 0150 – Storage 1003].
However, Ge et al., COOLEY et al., and Hyland et al.  do not specifically disclose:
a second storage device disposed in each of the plurality of information processing devices [Ge et al. disclose a number of clients but are silent regarding the structure of the clients].
In the same field of endeavor, Kawano et al. disclose:
a second storage device disposed in each of the plurality of information processing devices [fig. 1; par. 0044 – HDD 39].


Claim 13 (as applied to claim 1 above):
Ge et al., COOLEY et al., and Hyland et al. disclose all the limitations above but do not specifically disclose:
wherein the display controller and the storage controller are disposed outside the plurality of information processing devices [Ge et al. disclose clients, servers, domains, and that the system may use Windows NT LAN Manager authentication protocol, but do not specifically disclose that the user logs into the server via a client].
In the same field of endeavor, Kawano et al. disclose:
wherein the display controller and the storage controller are disposed outside the plurality of information processing devices [par. 0006 – A user logs into a domain via a PC (processing device) by authenticating with a server (display controller, storage controller) acting as the domain controller.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ge et al., COOLEY et al., and Hyland et al. to include logging in from a client, as taught by Kawano et al., as it is a typical domain configuration that allows users to login from any client within the domain.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Pub. No. US 2015/0163377) in view of COOLEY et al. (Pub. No. US 2009/0228978), Hyland et al. (Pub. No. US 2014/03010792), and Kawano et al. (Pub. No. US 2008/0022099) as applied to claim 6 above, and further in view of Soin et al. (Pub. No. US 2007/0156693).

Claim 7 (as applied to claim 6 above):
Ge et al., COOLEY et al., Hyland et al., and Kawano et al. disclose all the limitations above but do not specifically disclose:
wherein in a case where the specific service has a plurality of functions, the storage controller performs control to cause the storage unit to store the first access permission information that varies among the plurality of functions.
In the same field of endeavor, Soin et al. disclose:
wherein in a case where the specific service has a plurality of functions, the storage controller performs control to cause the storage unit to store the first access permission information that varies among the plurality of functions [fig. 3C; pars. 0036-0041, particular attention to par. 0041 – Feature permissions are stored for the different functions of the applications (“The feature permissions data may relate to specific functionality (e.g., different screens, user interface components, etc.) in the application, to which the operation system is unaware.”).].


Claim 8 (as applied to claim 6 above):
Ge et al., COOLEY et al., Hyland et al., and Kawano et al. disclose all the limitations above but do not specifically disclose:
wherein in a case where the specific service has a plurality of functions, the storage controller changes, for each of the plurality of functions, a storage device to store the first access permission information.
In the same field of endeavor, Soin et al. disclose:
wherein in a case where the specific service has a plurality of functions, the storage controller changes, for each of the plurality of functions, a storage device to store the first access permission information [fig. 3C; pars. 0036-0041, particular attention to par. 0041 – Feature permissions are stored for the different functions of the applications (“The feature permissions data may relate to specific functionality (e.g., different screens, user interface components, etc.) in the application, to which the operation system is unaware.”). “Changes … to store” is being interpreted as going from a state of not being stored to a state of being stored.].
.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



28 May 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139